      Case 19-10214 Doc      191 Filed 07/30/19 Entered   07/30/19 16:25:44
                   Desc     Main Document            Page  1 of 2
                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF VERMONT

                                                                                       Filed & Entered
                                                                                          On Docket
                                                                                         July 30, 2019


 ________________________________
 In re
 HERMITAGE INN REAL ESTATE                                           Chapter 11
 HOLDING COMPANY, LLC,                                               Case # 19-10214
                  Debtor.                                            Jointly Administered
________________________________
 In re
 HERMITAGE CLUB, LLC,                                                Chapter 11
                   Debtor.                                           Case # 19-10276
_________________________________

                                        ORDER
           DENYING DEBTORS’ MOTION FOR APPROVAL OF POST-PETITION FINANCING AND
             DENYING DEBTORS’ MOTION TO ASSUME INSURANCE FINANCE AGREEMENT
      On July 26, 2019, this Court held a five-hour evidentiary hearing in these jointly administered
cases to address two motions the Debtors filed:
   (1) the Debtors’ Motion For Final Order (I) Authorizing The Debtors To Obtain Post-petition Financing
       Pursuant To 11 U.S.C. §§ 105(a), 362 And 364(c) and (d), (II) Granting Liens and Superpriority
       Claims To The DIP Lender Pursuant to 11 U.S.C. § 364(c), and (III) Scheduling A Final Hearing
       Pursuant To Bankruptcy Rule 4001 (doc. # 147, the “Debtors’ Motion to Borrow”), and
   (2) the Debtors’ Motion for an Order Authorizing the Debtor to Assume Insurance Finance
       Agreement and Provide Adequate Protection (doc. # 90, the “Debtors’ Insurance Motion”)
       (together, the “Debtors’ Motions”).
Prior to commencing the hearing, the Court carefully reviewed the record in this case, including the
Debtors’ Motions, the numerous objections filed to those motions doc. ## 122, 123, 125, 128, 129, 133,
135), and the Joint Stipulation of Facts and Exhibits regarding Evidentiary Hearing on Debtors’ Motions
(doc. # 166). At the July 26th hearing, the Court heard testimony from the Debtors’ witnesses (James F.
Fisher, MAI and James Barnes), who were the subject of significant direct and cross-examination. The
Court also heard extensive arguments of counsel, including the arguments of Douglas Skalka, Esq., who
appeared on behalf of the Debtors, in support of the Debtors’ Motions; as well arguments from the
following attorneys, who presented their positions in opposition to the Debtors’ Motions:
   (i) David Dunn, Esq. on behalf of Barnstormer Summit Lift, LLC,
   (ii) Paul O’Donnell, Esq., and Scott McQuilkin, Esq., on behalf of Berkshire Bank,

                                                    1
       Case 19-10214 Doc            191 Filed 07/30/19 Entered                07/30/19 16:25:44
                       Desc        Main Document                   Page        2 of 2
   (iii) Andre Bouffard, Esq., on behalf of the ad hoc committee of unsecured creditors,
   (iv) Edward Adrian, Esq., on behalf of the Town of Wilmington,
   (v) John J. Kennelly, Esq., on behalf of the Cold Brook Fire District 1, and
   (vi) Lisa Penpraze, Esq., on behalf of the U.S. Trustee for Region 2.
       After due consideration of the entire record in these cases, the evidence presented at the July 26,
2019 evidentiary hearing, and taking into account the necessity of an immediate determination not just for
the benefit of the creditors who have appeared in the case, but also for the benefit of the community
surrounding the Debtors’ property, the State of Vermont, the municipal entities with an interest in the
property, and potential employees, the Court decided, in the interest of justice, to issue a bench ruling on
the Debtors’ Motions, as well as on the U.S. trustee’s motion to either dismiss these cases, convert these
cases to chapter 7, or appoint a chapter 11 trustee to operate the Debtors. The Court enters this Order to
memorialize its determination to deny the Debtors’ Motions.
       THE COURT FOUND, for the reasons set forth in the record, including (a) the lack of reliability
of the Debtors’ appraisal (due to its failure to account for the current status of the Debtors’ permitting
efforts, and lack of adequate sales comparisons underlying his determination of value), and (b) the
Debtors’ unrealistic proposed budget for the financing period, that the Debtors failed to meet their burden
of proof under 11 U.S.C. § 364. That statute provides, in pertinent part, as follows:
   (d)(1) The court, after notice and hearing, may authorize the obtaining of credit or the
           incurring of debt secured by a senior or equal lien on property of the estate that is
           subject to a lien only if
           (A) the [Chapter 11 Debtor] is unable to obtain such credit otherwise; and
           (B) there is adequate protection of the interest of the holder of the lien on the
                property of the estate on which such senior or equal lien is to be granted.
       (2) In any hearing under this subsection, the [Chapter 11 Debtor] has the burden of proof
            on the issue of adequate protection.
       THE COURT FURTHER FOUND, based on the record and the Debtors’ admission that, without
approval of the post-petition financing, the Debtors had no funds with which to purchase insurance, and
hence, the Insurance Motion became moot.
       THEREFORE, effective July 26, 2019, the Debtors’ Motion to Borrow and the Debtors’ Insurance
Motion were both DENIED.*
                                                                      _______________________
July 30, 2019                                                         Colleen A. Brown
Burlington, Vermont                                                   United States Bankruptcy Judge

___________
* At this hearing, the Court also granted the U.S. trustee motion and multiple joinders, for conversion
   of these jointly administered chapter 11 cases to chapter 7, see doc. # 189.
                                                      2
